Order
Per Curiam:
Tylor Bradley challenges his convictions, following a jury trial, of trespass, attempted felonious restraint, second-degree assault, and armed criminal action. Bradley failed to preserve his challenge to the prosecutor’s closing argument insofar as he failed to object when the challenged statement was made at trial. Nevertheless, Bradley contends that the trial court plainly erred in allowing the prosecutor to argue, in violation of his Fifth and Fourteenth Amendment rights, that the jury should infer guilt from his silence. Because we find no obvious error, we affirm the judgment of the trial court. Rule 30.25(b).